Exhibit 10.1
PURCHASE AGREEMENT
     This PURCHASE AGREEMENT (this “Agreement”), dated as of August 21, 2008, is
by and between R&S Investments, LLC, a Delaware limited liability company
(“Purchaser”), and Hollywood Media Corp., a Florida corporation (“Hollywood
Media”).
RECITALS
     WHEREAS, Hollywood Media owns 100% of the membership interests (the
“Hollywood.com Membership Interests”) in HOLLYWOOD.COM, LLC, a Delaware limited
liability company (“Hollywood.com”) and 100% of the membership interests (the
“Totally Hollywood TV Membership Interests”, and together with the Hollywood.com
Membership Interests, the “Purchased Interest”) in Totally Hollywood TV, LLC, a
Delaware limited liability company (“Totally Hollywood TV,” and together with
Hollywood.com, the “Companies”); and
     WHEREAS, Hollywood Media desires to sell to Purchaser, and Purchaser
desires to purchase from Hollywood Media, the Purchased Interest upon the terms
and conditions set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter contained, the parties hereby agree as follows:
ARTICLE I

DEFINITIONS
          1.1 Certain Definitions.
               (a) The following terms shall have the meanings specified in this
Section 1.1:
               “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
               “Business Day” means any day of the year on which national
banking institutions in Boca Raton, Florida are open to the public for
conducting business and are not required or authorized to close.
               “Change of Control” means the consummation, whether in a single
transaction or pursuant to a series of transactions, of: (i) a transfer, sale,
or lease of all or substantially all of the assets of Hollywood.com (other than
any such sale of assets in the Ordinary Course of Business); (ii) any
transaction following which Purchaser or an Affiliate of Purchaser directly or
indirectly owns less than 50% of the then outstanding

 



--------------------------------------------------------------------------------



 



Hollywood.com Membership Interests; or (iii) a merger, consolidation, share
exchange, reorganization, stock sale, or other transaction immediately following
which at least 50% of the voting power of Purchaser or other entity succeeding
to the interests of Purchaser or resulting from such transaction (the “Surviving
Entity”) is not owned by Mitchell Rubenstein (“Rubenstein”) and Laurie S.
Silvers (“Silvers”) or their heirs, personal representatives or Affiliates. For
purposes of this Change of Control definition, “corporation” shall include any
limited liability company, partnership, association, business trust and similar
organization. “Business Combination” means a Change of Control under either
subsection (i) or (iii) of this paragraph.
               “Code” means the Internal Revenue Code of 1986, as amended.
               “Contract” means any written contract, agreement, indenture,
note, bond, mortgage, loan, instrument, lease or license.
               “EBITDA” shall mean the aggregate net income of the Companies for
the relevant Measurement Period calculated in accordance with GAAP plus the sum
(to the extent such amounts were deducted from total revenues in determining net
income) of: (i) interest expense; (ii) federal, state, and local income taxes;
(iii) depreciation; and (iv) amortization, and excluding any reserves or
accruals established after the Closing Date (whether or not such reserves are
reasonable or required to be established under GAAP); provided however, that the
net income of the Companies (i) shall not include amounts paid to Hollywood
Media pursuant to Section 3.3(e) if a transfer, sale, or lease of any of the
assets of the Companies (or any Surviving Entity) outside the Ordinary Course of
Business that is not a Change of Control occurs before the Maximum Additional
Consideration is fully paid and the aggregate consideration (net of transaction
expenses) received from such transfer, sale or lease is paid to Hollywood Media,
and (ii) shall include any amounts retained by the Purchaser, Companies, or any
Surviving Entity (as the case may be) pursuant to Section 3.3(e) if a transfer,
sale, or lease of any of the assets of the Companies (or any Surviving Entity)
outside the Ordinary Course of Business that is not a Change of Control and that
results in aggregate consideration to the Companies less than $500,000 (net of
transaction expenses) occurs and such aggregate consideration (net of
transaction expenses) of such transfer, sale, or lease is not paid to Hollywood
Media.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
               “ERISA Affiliate” means any entity that is a member of a
controlled group of corporations (as defined in Section 414(b) of the Code) of
which Hollywood Media is a member, an unincorporated trade or business under
common control with Hollywood Media (as determined under Section 414(c) of the
Code), or a member of an “affiliated service group” (within the meaning of
Section 414(m) of the Code) of which Hollywood Media is a member.
               “Escrow Agent” means City National Bank of Florida, Miami
Florida.
               “Escrow Agreement” means the Escrow Agreement between Hollywood
Media, Purchaser, and Escrow Agent attached hereto as Exhibit A.
               “GAAP” means generally accepted accounting principles in the
United States.

2



--------------------------------------------------------------------------------



 



               “Governmental Body” means any government or governmental or
regulatory body thereof, or political subdivision thereof, whether federal,
state, local or foreign, or any agency, instrumentality or authority thereof, or
any court or arbitrator (public or private).
               “Gross Revenue” shall mean the aggregate revenue of the Companies
for the relevant Measurement Period calculated in accordance with GAAP.
               “IRS” means the United States Internal Revenue Service and, to
the extent relevant, the United States Department of Treasury.
               “Law” means any foreign, federal, state, local law, statute,
code, ordinance, rule or regulation.
               “Legal Proceeding” means any judicial, administrative or arbitral
actions, suits or proceedings (public or private) by or before a Governmental
Body.
               “Lien” means any lien, encumbrance, pledge, mortgage, deed of
trust, security interest, claim, lease, charge, option, right of first refusal,
easement, servitude or transfer restriction.
               “Material Adverse Effect” means a material adverse effect on the
prospects, business, results of operations or financial condition of the
Companies (taken as a whole).
               “Measurement Period” means each of the following: (i) the period
between the Closing Date and July 31, 2009; and (ii) each calendar month
thereafter beginning with the calendar month of August 1, 2009, until the
Maximum Additional Consideration is paid to Hollywood Media.
               “Order” means any order, injunction, judgment, decree, ruling,
writ, assessment or arbitration award of a Governmental Body.
               “Ordinary Course of Business” means the ordinary and usual course
of normal day-today operations of the Companies.
               “Permits” means any approvals, authorizations, consents,
licenses, permits or certificates of a Governmental Body.
               “Permitted Exceptions” means: (i) all defects, exceptions,
restrictions, easements, rights of way and encumbrances disclosed in policies of
title insurance; (ii) statutory liens for current Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings; (iii) mechanics’,
landlords’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the Ordinary Course of Business; (iv) zoning, entitlement and other
land use and environmental regulations by any Governmental Body; (v) title of a
lessor under a capital or operating lease; and (vi) such other imperfections in
title, charges, easements, restrictions and encumbrances which do not materially
interfere with the operation of the Companies.

3



--------------------------------------------------------------------------------



 



               “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
               “Tax” or “Taxes” means: (i) any taxes, charges, duties, fees,
imposts, levies or other assessments, due or payable to, or levied or imposed
by, any national, federal, state, provincial, municipal, local or foreign Tax
Authority, including, without limitation, all income, gross receipts, capital,
sales, use, windfall profits, environmental, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments, similar taxes
and charges, and other Tax Authority charges of any kind whatsoever; and
(ii) all interest, penalties, fines, additions to tax or additional amounts
imposed by the IRS and any other Tax Authority responsible for the
administration of any Tax in connection with any item described in clause (i).
               “Tax Authority” means any Governmental Body or any subdivision,
agency, commission or authority thereof having jurisdiction over the assessment,
determination, collection or imposition of any Tax.
               “Tax Return” means any return, declaration, report or statement
required to be filed with respect to any Tax (including any attachments thereto,
and any amendment thereof), including any information return, claim for refund,
amended return or declaration of estimated Tax, and including, where permitted
or required, combined, consolidated or unitary returns for any group of entities
that includes Hollywood Media, the Companies, or any of their Affiliates.
          1.2 Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:

      Term   Section
Additional Consideration
  3.3
Agreement
  Preamble
Assurance Agreements
  7.3
Business Combination
  1.1 (within definition of Change of Control)
Closing
  4.1
Closing Date
  4.1
Companies
  Recitals
Companies Employee
  7.6(a)
Conversion
  8.2
Deductible
  8.3(c)
Earnout Payment
  3.3(a)
EBITDA Statement
  3.3(g)
Employee Plans/Agreements
  5.9(a)
Escrow Account
  7.1
Escrowed Funds
  7.1
Hollywood Media
  Preamble
Hollywood Media Documents
  5.2
Hollywood Media Indemnified Parties
  8.3(a)

4



--------------------------------------------------------------------------------



 



      Term   Section
Hollywood.com
  Recitals
Hollywood.com Membership Interests
  Recitals
Initial Consideration
  3.1(a)
Maximum Additional Consideration
  3.3
Pre-Closing Tax Periods
  5.8(b)
Purchase Price
  3.1
Purchased Interest
  Recitals
Purchaser
  Preamble
Purchaser Documents
  6.2
Purchaser Indemnified Parties
  8.3(a)
Rubenstein
  1.1 (within definition of Change of Control)
Securities Act
  6.5
Services Agreement
  7.8
Silvers
  1.1 (within definition of Change of Control)
Straddle Period
  9.2
Surviving Entity
  1.1 (within definition of Change of Control)
Totally Hollywood TV
  Recitals
Totally Hollywood TV Membership Interests
  Recitals
Transaction
  2.1

          1.3 Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:
               (a) Calculation of Time Period. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.
               (b) Dollars. Any reference in this Agreement to $        shall
mean U.S. dollars.
               (c) Exhibits/Schedules. The Exhibits and Schedules to this
Agreement are hereby incorporated and made a part hereof and are an integral
part of this Agreement. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any matter or item disclosed on one Schedule shall be
deemed to have been disclosed on each other Schedule with respect to other
representations and warranties relating to such matter or item. Disclosure of
any item on any Schedule shall not constitute an admission that such item or
matter is material or would have a Material Adverse Effect. No disclosure on a
Schedule relating to a possible breach or violation of any Contract, Law or
Order shall be construed as an admission that a breach or violation exists or
has actually occurred. Any capitalized terms used in any Schedule or Exhibit but
not otherwise defined therein shall be defined as set forth in this Agreement.
               (d) Joint Drafting. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the parties hereto and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE II
SALE AND PURCHASE OF PURCHASED INTEREST
          2.1 Sale and Purchase of Purchased Interest. Upon the terms and
subject to the conditions contained herein, on the Closing Date, Hollywood Media
shall sell to Purchaser, and Purchaser shall purchase from Hollywood Media, the
Purchased Interest (the “Transaction”).
ARTICLE III
PURCHASE PRICE
          3.1 Purchase Price. The aggregate consideration for the Purchased
Interest shall be as follows (collectively, the “Purchase Price”):
               (a) Cash in an amount equal to one million dollars ($1,000,000)
(the “Initial Consideration”), plus
               (b) Cash in an amount equal to the Additional Consideration
determined in accordance with Section 3.3 below.
          3.2 Payment of Purchase Price. On the Closing Date, Purchaser shall
pay to Hollywood Media the Initial Consideration. Purchaser (and any Surviving
Entity) shall pay to Hollywood Media the Additional Consideration in accordance
with Section 3.3 below. The Purchase Price shall be paid by wire transfer of
immediately available funds into the account designated by Hollywood Media.
          3.3 Additional Consideration. Subject to the terms and conditions of
this Section 3.3, Purchaser (and any Surviving Entity resulting from a Change of
Control) shall pay to Hollywood Media as additional consideration in respect of
the Purchased Interest an aggregate cash amount of up to nine million dollars
($9,000,000) (the “Maximum Additional Consideration”) as follows (the
“Additional Consideration”):
               (a) For each Measurement Period, an amount equal to the greater
of (i) 90% of the aggregate EBITDA of the Companies for such period and (ii) 10%
of the aggregate Gross Revenue of the Companies for such period (the amount for
each such Measurement Period referred to as the “Earnout Payment”).
               (b) Each Earnout Payment shall be made to Hollywood Media (i) on
or before September 1, 2009 for the first Earnout Payment and (ii) within
45 days following the end of each Measurement Period for each subsequent Earnout
Payment.
               (c) Purchaser (and any Surviving Entity) shall continue to make
Earnout Payments pursuant to this Section 3.3 until the Maximum Additional
Consideration has been paid.

6



--------------------------------------------------------------------------------



 



               (d) If a Change of Control occurs before the Maximum Additional
Consideration is paid to Hollywood Media, Purchaser (and any Surviving Entity)
shall pay to Hollywood Media immediately upon consummation of such Change of
Control the remaining unpaid portion of the Maximum Additional Consideration;
provided, however, that the obligation pursuant to this Section 3.3(d) to pay
the remaining unpaid portion of the Maximum Additional Consideration shall be
limited to the aggregate consideration paid (net of transaction expenses) in
connection with such Change of Control and the remaining unpaid portion of the
Maximum Additional Consideration after such payment in connection with the
Change of Control shall remain an obligation of the successor following such
Change of Control upon the same payment terms as set forth herein.
               (e) If a transfer, sale, or lease of any of the assets of the
Companies (or any Surviving Entity) outside the Ordinary Course of Business that
is not a Change of Control for an aggregate consideration of at least $500,000
(net of transaction expenses) occurs before the Maximum Additional Consideration
is paid to Hollywood Media, Purchaser (or the Companies or any Surviving Entity,
as the case may be) shall pay to Hollywood Media upon consummation of such
transfer, sale, or lease the aggregate consideration paid (net of transaction
expenses) in connection with such sale as a credit against, and up to the
maximum amount of, the Maximum Additional Consideration, and such payment will
not be included in the calculation of the net income component of EBITDA for
purposes of determining any Earnout Payment. If a transfer, sale, or lease of
any of the assets of the Companies (or any Surviving Entity) outside the
Ordinary Course of Business that is not a Change of Control for an aggregate
consideration of less than $500,000 (net of transaction expenses), such
aggregate consideration (net of transaction expenses) will, at the sole
discretion of Purchaser, either (i) be retained by the Companies (or any
Surviving Entity) for working capital purposes, in which case such amount will
be included in the calculation of the net income component of EBITDA for
purposes of determining the Earnout Payment, or (ii) be paid to Hollywood Media
upon consummation of such transfer, sale, or lease as a credit against, and up
to the maximum amount of, the Maximum Additional Consideration, in which case
such payment will not be included in the calculation of the net income component
of EBITDA for purposes of determining any Earnout Payment. For purposes of this
Section 3.3(e), if any consideration for the sale, lease, or transfer of assets
that is not cash or marketable securities (such as a promissory note or
non-marketable securities), then such consideration shall not be required to be
paid to Hollywood Media as a credit to the Maximum Additional Consideration or
be considered part of working capital (as the case may be), and in no event will
such consideration be included in the calculation of the net income component of
EBITDA for purposes of determining the Earnout Payment, until such time as cash
payments are received in connection with such note or securities or the
securities become marketable.
               (f) In the event that one or more Business Combinations occur
between the Closing Date and the third (3rd) anniversary of the Closing Date and
the aggregate consideration paid to Purchaser (and any Surviving Entity) (net of
transaction expenses) exceeds ten million dollars ($10,000,000), Purchaser (or
such Surviving Entity, as the case may be) shall pay to Hollywood Media five
percent (5%) of such amount in excess of ten million dollars ($10,000,000);
provided, however, that in the event of multiple Business Combinations involving
the same part of the Hollywood.com business, then only the additional
consideration paid in the subsequent Business Combination that is in excess of
the consideration paid in the previous Business Combination shall count for
purposes of this section.

7



--------------------------------------------------------------------------------



 



               (g) On or before the due date of each Earnout Payment, Purchaser
(and any Surviving Entity) shall deliver to Hollywood Media a statement (the
“EBITDA Statement”) setting forth the calculation of Purchaser (and any
Surviving Entity) of the amount of the Earnout Payment. The EBITDA Statement
shall (a) be made in good faith in accordance with GAAP consistently applied,
and (b) include such information, methodology and assumptions as are reasonably
necessary to assess the basis for the EBITDA Statement.
               (h) Hollywood Media shall have the right to audit the books and
records of Purchaser (and any Surviving Entity) at any time before the Maximum
Additional Consideration is paid to Hollywood Media (but no more than once per
calendar year) with respect to the calculation of the Earnout Payments and the
EBITDA Statements. Any such audit shall be performed during normal business
hours at Hollywood Media’s sole expense, upon reasonable advance notice.
Notwithstanding the foregoing, in the event of a discrepancy in favor of
Hollywood Media with respect to any Earnout Payment by more than ten percent
(10%), then the reasonable cost of the audit shall be borne by Purchaser (and
any Surviving Entity). Hollywood Media and Purchaser (and any Surviving Entity)
shall cooperate with each other and the auditing firm, including by furnishing
such information and access to books, records (including, without limitation,
subject to entering into customary agreements respecting such access,
accountants work papers), personnel and properties as may be reasonably
requested.
          3.4 Closing Deliveries of Hollywood Media. At the Closing, Hollywood
Media shall deliver or cause to be delivered to Purchaser:
               (a) good and valid title to the Purchased Interest, free and
clear of any Liens, by causing to be delivered to Purchaser membership interest
certificates, if any, representing the Purchased Interest, duly endorsed in
blank or accompanied by a stock or other transfer powers;
               (b) all minute books, stock books, membership interest books,
ledgers and registers, seals, if any, and other corporate or limited liability
company records and tax records relating to the organization, ownership and
maintenance of the Companies, if not already located on the premises of the
Companies;
               (c) the Services Agreement duly executed by Hollywood Media;
               (d) the Escrowed Funds to the Escrow Account; and
               (e) the Escrow Agreement duly executed by Purchaser.
          3.5 Closing Deliveries of Purchaser. At the Closing, Purchaser shall
deliver to Hollywood Media:
               (a) the Initial Consideration in the manner set forth in
Section 3.2 above;
               (b) the Services Agreement duly executed by the Companies; and
               (c) the Escrow Agreement duly executed by Purchaser.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
CLOSING
          4.1 Closing Date. The closing of the sale and purchase of the
Purchased Interest provided for in Section 2.1 above (the “Closing”) shall take
place at the offices of Hollywood Media, 2255 Glades Road, Suite 221A, Boca
Raton, Florida 33431 (or at such other place as the parties may designate in
writing) at 10:00 a.m. (Eastern time) on the date of this Agreement (the
“Closing Date”).
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF HOLLYWOOD MEDIA
     Hollywood Media hereby represents and warrants to Purchaser that:
          5.1 Organization and Good Standing. Each of the Companies and
Hollywood Media are entities duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has all requisite company power and authority to own, lease and operate its
properties and to carry on its business as now conducted. Each of the Companies
and Hollywood Media are duly qualified or authorized to do business and are in
good standing or with active status under the laws of each jurisdiction in which
it owns or leases real property and each other jurisdiction in which the conduct
of its business or the ownership of its properties requires such qualification
or authorization, except where the failure to be so qualified, authorized or in
good standing would not have a Material Adverse Effect.
          5.2 Authorization of Agreement. Hollywood Media has all requisite
corporate power, authority and legal capacity to execute and deliver this
Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by Hollywood Media in
connection with the consummation of the transactions contemplated by this
Agreement (together with this Agreement, the “Hollywood Media Documents”), and
to consummate the Transaction. The execution and delivery of this Agreement and
each of the Hollywood Media Documents and the consummation of the Transaction
have been duly authorized by all required corporate action on the part of
Hollywood Media. This Agreement has been, and each of the Hollywood Media
Documents will be at or prior to the Closing, duly and validly executed and
delivered by Hollywood Media, and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and each Hollywood Media Document, when so executed and delivered will
constitute, the legal, valid and binding obligation of Hollywood Media,
enforceable against Hollywood Media in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

9



--------------------------------------------------------------------------------



 



          5.3 Conflicts; Consents of Third Parties.
               (a) None of the execution and delivery by Hollywood Media of this
Agreement or the Hollywood Media Documents, the consummation of the Transaction,
or compliance by Hollywood Media with any of the provisions hereof or thereof
will conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination
or cancellation under, any provision of: (i) the articles or certificate of
incorporation and by-laws or comparable organizational documents of the
Companies or of Hollywood Media; (ii) any Contract, or Permit to which the
Companies or Hollywood Media is a party or by which any of the properties or
assets of the Companies or of Hollywood Media are bound; (iii) any Order of any
Governmental Body applicable to either the Companies or Hollywood Media or by
which any of the properties or assets of either the Companies or Hollywood Media
are bound; or (iv) any applicable Law.
               (b) No consent, waiver, approval, Order, Permit or authorization
of, or declaration or filing with, or notification to, any Governmental Body is
required on the part of the Companies or Hollywood Media in connection with the
execution and delivery of this Agreement or the Hollywood Media Documents or
with the compliance by Hollywood Media with any of the provisions hereof or
thereof, or the consummation of the Transaction.
               (c) Except as set forth on Schedule 5.3(c), no prior notice of
the execution of this Agreement is required to be given to any third party.
          5.4 Capitalization.
               (a) As of the Closing Date, the Hollywood.com Membership
Interests constitute all of the issued and outstanding membership interests of
Hollywood.com. As of the Closing Date, the Totally Hollywood TV Membership
Interests constitute all of the issued and outstanding membership interests of
Totally Hollywood TV.
               (b) There is no existing option, warrant, call, right, or
Contract of any character to which the Companies are a party requiring, and
there are no securities of the Companies outstanding which upon conversion or
exchange would require, the issuance of any membership interests of
Hollywood.com or the issuance of any membership interests of Totally Hollywood
TV or other securities convertible into, exchangeable for or evidencing the
right to subscribe for or purchase of membership interests of Hollywood.com or
Totally Hollywood TV. The Companies are not party to any voting trust or other
Contract with respect to the voting, redemption, sale, transfer or other
disposition of Hollywood.com Membership Interests or Totally Hollywood TV
Membership Interests.
          5.5 Assets. The Companies own good and marketable title to all of the
personal property and assets, tangible or intangible, used in their business
except as to those assets leased as set forth in Schedule 5.5, all of which
leases are in good standing and no party is in default thereunder. Hollywood.com
is a successor in interest to all of the property, assets (including URLs) and
business of Hollywood.com, Inc., a California corporation.

10



--------------------------------------------------------------------------------



 



          5.6 Ownership and Transfer of Purchased Interest.
          (a) Hollywood Media is the record and beneficial owner of the
Purchased Interest, free and clear of any and all Liens. Hollywood Media has the
corporate power and authority to sell, transfer, assign and deliver such
Purchased Interest as provided in this Agreement, and such delivery will convey
to Purchaser good and valid title to such Purchased Interest, free and clear of
any and all Liens.
          (b) Except for this Agreement, there is no existing option, warrant,
call, right, or Contract of any character to which Hollywood Media is a party
requiring Hollywood Media to transfer or sell the Purchased Interest to any
Person, and Hollywood Media is not the record or beneficial owner of any other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase the Purchased Interest.
          5.7 Litigation. Except as set forth on Schedule 5.7, there are no
Legal Proceedings pending or, to the knowledge of Hollywood Media, threatened
against the Companies before any Governmental Body, which, if adversely
determined, would have a Material Adverse Effect. The Companies are not subject
to any Order of any Governmental Body except to the extent the same would not
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
there are no Legal Proceedings pending or, to the knowledge of Hollywood Media,
threatened that are reasonably likely to prohibit or restrain the ability of
Hollywood Media to enter into this Agreement or consummate the Transaction.
          5.8 Taxes.
               (a) The Companies have filed or caused to be filed on a timely
basis all federal income tax and other material Tax Returns that are or were
required to be filed on or prior to the Closing Date with respect to their
income, assets, properties, activities or operations, whether separately or as a
member of a group, pursuant to all Laws. All such Tax Returns are true, correct
and complete in all material respects. Hollywood Media has made available to
Purchaser complete and correct copies of, and, Hollywood Media will provide to
Purchaser within 30 days following the Closing Date, a complete and accurate
list of: (i) all federal income and all other material Tax Returns filed for the
past four years; and (ii) any material information document request, notice of
proposed deficiency, deficiency notice, protest, petition, closing agreement,
settlement agreement, pending ruling request or other document of a similar
nature that, in any such case, was submitted, received, or agreed to by or with
respect to the Companies and relates to a federal income tax or other material
Tax imposed on any of the Companies or with respect to their income, assets,
properties or operations, for the past four years. All information document
requests, notices of proposed deficiencies, deficiency notices, protests,
petitions, closing agreements, settlement agreements, pending ruling requests or
other documents of a similar nature that, in any such case, were submitted,
received, or agreed to by or with respect to the Companies have been provided to
Purchaser or made available to Purchaser.

11



--------------------------------------------------------------------------------



 



               (b) To the knowledge of Hollywood Media, all material Taxes in
respect of taxable periods of the Companies ending on or before the Closing Date
(“Pre-Closing Tax Periods”): (i) if due and payable, have been timely paid;
(ii) if not yet due and payable, have an adequate reserve established therefor
in accordance with GAAP in the books and records of the Companies; or (iii) are
being contested in good faith by the Companies pursuant to appropriate
proceedings which are being diligently pursued, and an adequate reserve
therefore has been established in accordance with GAAP as set forth in the books
and records of the Companies. All Taxes shown as due on Tax Returns filed on or
before the Closing Date in respect of Pre-Closing Tax Periods have been timely
paid.
               (c) Neither Hollywood Media nor any of the Companies has given
waivers or extensions of any statute of limitations relating to the payment of
Taxes of the Companies and their subsidiaries or for which the Companies may be
liable. Hollywood Media will provide to Purchaser within 30 days of the Closing
Date a complete and accurate list of all audits of Tax Returns of the Companies
for the past four years, including a reasonably detailed description of the
status, nature and, if completed, outcome of each audit and any power of
attorney currently in effect with respect to any Tax of any of the Companies.
Except as set forth on Schedule 5.8, to the knowledge of Hollywood Media: (i) no
Tax Return relating to any of the Companies is currently under audit or
examination by any Tax Authority; and (ii) no written or unwritten notice of
such an audit or examination has been received by any of Hollywood Media or the
Companies. All deficiencies proposed as a result of any completed audits have
been paid or settled, or are set forth in the books of the Companies and
reflected in the books and records of the Companies.
               (d) There are no Liens for material Taxes, other than for Taxes
being contested in good faith and as to which adequate reserves have been
established and disclosed to Purchaser in writing, that encumber or affect any
of the assets or properties of the Companies. No material property of the
Companies is “tax exempt use property” within the meaning of Section 168(h) of
the Code. To the best knowledge of the Companies, no Person providing services
to any of the Companies who, for any taxable year or taxable period for which
the applicable statute of limitations has not yet expired, was or is being
treated by the Companies as an independent contractor for Tax purposes, was or
is required to have been classified as an employee for Tax purposes. All Taxes
that the Companies were required by any Laws to withhold or collect have been
duly withheld or collected and, to the extent required, have been paid to the
proper Tax Authority or other Person.
               (e) There is no adjustment under Section 481 of the Code or any
comparable provision of state, local or foreign Tax law that would require any
of the Companies to include in a taxable period ending after the Closing Date
any material taxable income attributable to cash or other property that was
received, but was not, or will not be, included as income in a Pre-Closing Tax
Period.
               (f) Except as set forth on Schedule 5.8, to the knowledge of
Hollywood Media, none of the Companies has been a member of an affiliated group
filing a consolidated Federal income Tax Return (or any similar group defined
under a similar provision of state, local or foreign Law), other than a group
the common parent of which was Hollywood Media, for any taxable period for which
the applicable statute of limitations has not expired. None of the Companies is
a party to or bound by any tax sharing agreement, tax indemnity obligation or
similar agreement, arrangement or practice with respect to any income tax or any
other material Tax (including any advance pricing arrangement, closing agreement
or other agreement with any Tax Authority relating to any Tax). None of the
Companies may be held liable for, or be required to make any contribution with
respect to, the material Tax liability of any other Person by reason of Treasury
Regulation Section 1.1502-6 or any comparable provision of state, local or
foreign law, other than members of the group the common parent of which is
Hollywood Media.

12



--------------------------------------------------------------------------------



 



               (g) Totally Hollywood TV has, at all times since its formation,
been classified as a disregarded entity for Federal income tax purposes, and no
election has been made under Treas. Reg. Section 301.7701-3(c) with respect to
Totally Hollywood TV.
               (h) None of the Companies has constituted either a “distributing
corporation” or a “controlled corporation” in a distribution of stock intended
to qualify for nontaxable treatment under Section 355 of the Code (A) at any
time during the two-year period ending immediately prior to the date of this
Agreement or (B) in a distribution that could otherwise constitute part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code) in conjunction with the Transaction contemplated by this Agreement.
          5.9 Employee Benefit Plans.
               (a) Hollywood Media will provide to Purchaser within 30 days
following the Closing Date a list of all plans, programs, Contracts, policies
and practices providing benefits to any current or former employee of the
Companies, or any beneficiary or dependent thereof, sponsored or maintained by
Hollywood Media or any ERISA Affiliate, to which Hollywood Media or any ERISA
Affiliate contributes or is obligated to contribute, or under which Hollywood
Media or any ERISA Affiliate has or may have any liability, including any
pension, thrift, savings, profit sharing, retirement, bonus, incentive, health,
dental, death, accident, disability, stock purchase, stock option, stock
appreciation, stock bonus, executive or deferred compensation, hospitalization,
“parachute,” severance, vacation, sick leave, fringe or welfare benefits, any
employment or consulting Contracts, “golden parachutes,” collective bargaining
agreements, “employee benefit plans” (as defined in Section 3(3) of ERISA),
employee manuals, and written or binding oral statements of policies, practices
or understandings relating to employment (collectively, the “Employee
Plans/Agreements”). Hollywood Media has made available to Purchaser complete and
correct copies of all Employee Plans/Agreements and documents relating thereto.
No Employee Plan/Agreement is a plan subject to Title IV of ERISA or a
“multiemployer plan” (as defined in Section 4001 of ERISA), and neither
Hollywood Media nor any current or prior ERISA Affiliate has ever contributed
nor been obligated to contribute to any such plan or multiemployer plan.
               (b) With respect to each Employee Plan/Agreement: (i) the
Employee Plan/Agreement conforms in form and operation to all applicable Laws
and Orders, except for instances of noncompliance where neither the costs and
penalties associated with noncompliance nor the costs associated with rectifying
the noncompliance, individually or in the aggregate, would have a Material
Adverse Effect; and (ii) there is no Legal Proceeding pending (other than
routine claims for benefits being reviewed pursuant to the Employee
Plan/Agreement’s internal claim and appeal procedures) or, to Hollywood Media’s
knowledge, threatened, with respect to the Employee Plan/Agreement or against
the assets of the Employee Plan/Agreement of the Companies, nor is there any
investigation or audit by the IRS, United States Department of Labor or any
other Governmental Body.

13



--------------------------------------------------------------------------------



 



          (c) Except as expressly required under Section 4980B of the Code and
Sections 601 through 609 of ERISA, no Employee Plan/Agreement provides benefits,
including death or medical benefits (whether or not insured), with respect to
current or former employees of the Companies beyond their retirement or other
termination of service, and the Companies have no obligation to provide or
contribute toward the cost of such coverage or benefits.
          (d) The consummation of the transactions contemplated hereby will not:
(i) entitle any current or former employee of the Companies to severance pay,
unemployment compensation or any other payment; or (ii) accelerate the time of
payment or vesting or increase the amount of compensation due to any current or
former employee of the Companies. Hollywood Media does not have any announced
plan or legally binding commitment to create any additional Employee
Plans/Agreements or to amend or modify any existing Employee Plans/Agreements,
except to the extent necessary to comply with any requirements imposed by any
Laws.
          (e) No Employee Plan/Agreement has any restrictions against
termination or modification, either by its terms or due to any written or oral
communications to any employees of the Companies.
          (f) The Companies have no liabilities or obligations relating to any
period ending on or prior to the Closing Date in respect of the employees of the
Companies, for: (i) unpaid compensation, salaries, wages, disability payments
and other payroll items (including, without limitation, bonus, incentive or
deferred compensation, vacation or other paid leave); (ii) unpaid contributions,
costs and expenses to or in respect of any Employee Plan/Agreement; and
(iii) severance or other termination benefits relating to, resulting from or
arising in respect of any termination of employment occurring on or prior to the
Closing Date.
          (g) Hollywood Media and the Companies are in compliance with the
requirements of Section 409A of the Code with respect to all “nonqualified
deferred compensation plans” (as defined in Section 409A of the Code) maintained
by Hollywood Media, or any of the Companies, to which any of the Companies or
any employee of the Companies is a party.
          5.10 Accounts Payable. The Companies have paid all of their accounts
payable when due and in the Ordinary Course of Business and none of such
accounts payable are past due or otherwise have been outstanding for more than
31 days.
          5.11 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article V (as modified by the
Schedules hereto), none of the Companies, Hollywood Media nor any other Person
makes any other express or implied representation or warranty with respect to
any of the Companies, Hollywood Media or the Transaction, and Hollywood Media
disclaims any other representations or warranties, whether made by the
Companies, Hollywood Media or any of their respective Affiliates, officers,
directors, employees, agents or representatives. Except for the representations
and warranties contained in this Article V (as modified by the Schedules hereto
as supplemented or amended), Hollywood Media hereby disclaims all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Purchaser or its Affiliates or representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to Purchaser by any director, officer, employee, agent, consultant, or
representative of the Companies or Hollywood Media or any of their respective
Affiliates). Hollywood Media makes no representations or warranties to Purchaser
regarding the probable success or profitability of the Companies. The disclosure
of any matter or item in any schedule hereto shall not be deemed to constitute
an acknowledgment that any such matter is required to be disclosed.

14



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser hereby represents and warrants to Hollywood Media that:
          6.1 Organization and Good Standing. Purchaser is a Delaware limited
liability company duly formed under the laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease and
operate properties and carry on its business.
          6.2 Authorization of Agreement. Purchaser has full limited liability
company power and authority to execute and deliver this Agreement and each other
agreement, document, instrument or certificate contemplated by this Agreement or
to be executed by Purchaser in connection with the consummation of the
Transaction (the “Purchaser Documents”), and to consummate the Transaction. The
execution, delivery and performance by Purchaser of this Agreement and each
Purchaser Document have been duly authorized by all necessary limited liability
company action on behalf of Purchaser. This Agreement has been, and each
Purchaser Document will be at or prior to the Closing, duly executed and
delivered by Purchaser and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and each Purchaser Document when so executed and delivered will constitute, the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
          6.3 Conflicts; Consents of Third Parties.
               (a) None of the execution and delivery by Purchaser of this
Agreement or Purchaser Documents, the consummation of the Transaction, or the
compliance by Purchaser with any of the provisions hereof or thereof will
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination or
cancellation under, any provision of: (i) any Contract or Permit to which
Purchaser is a party or by which Purchaser or its properties or assets are
bound; (ii) any Order of any Governmental Body applicable to Purchaser or by
which any of the properties or assets of Purchaser is bound; or (iii) any
applicable Law.

15



--------------------------------------------------------------------------------



 



               (b) No consent, waiver, approval, Order, Permit or authorization
of, or declaration or filing with, or notification to, any Person or
Governmental Body is required on the part of Purchaser in connection with the
execution and delivery of this Agreement or Purchaser Documents, the compliance
by Purchaser with any of the provisions hereof or thereof, the consummation of
the Transaction or the taking by Purchaser of any other action contemplated
hereby.
          6.4 Litigation. There are no Legal Proceedings pending or, to the
knowledge of Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of Purchaser to enter into this Agreement or consummate the
Transaction.
          6.5 Investment Intention. Purchaser is acquiring the Purchased
Interest for their own account, for investment purposes only and not with a view
to the distribution (as such term is used in Section 2(11) of the Securities Act
of 1933, as amended (the “Securities Act”) thereof). Purchaser understands that
the Purchased Interest has not been registered under the Securities Act and
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.
          6.6 Condition of the Business. Notwithstanding anything contained in
this Agreement to the contrary, Purchaser acknowledges and agrees that none of
the Companies or Hollywood Media is making any representations or warranties
whatsoever, express or implied, beyond those expressly given by Hollywood Media
in Article V above (as modified by the Schedules hereto as supplemented or
amended), and Purchaser acknowledges and agrees that, subject to the foregoing,
the assets and the business of the Companies are being transferred on a “where
is” and, as to condition, “as is” basis. Purchaser further represents that none
of the Companies, Hollywood Media, their respective Affiliates, or any other
Person has made any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding the Companies, Hollywood
Media, or the Transaction not expressly set forth in this Agreement, and none of
the Companies, Hollywood Media, any of their respective Affiliates or any other
Person will have or be subject to any liability to Purchaser or any other Person
resulting from the distribution to Purchaser or its representatives or
Purchaser’s use of, any such information, including any confidential memoranda
distributed on behalf of Hollywood Media relating to the Companies or other
publications or data room information provided to Purchaser or its
representatives, or any other document or information in any form provided to
Purchaser or its representatives in connection with the sale of the Companies
and the Transaction. Purchaser acknowledges that it has conducted to its
satisfaction, its own independent investigation of the condition, operations and
business of the Companies and, in making its determination to proceed with the
Transaction, Purchaser has relied on the results of its own independent
investigation. As of the date hereof, Purchaser is not aware of any facts,
events or circumstances that would cause any of the representations or
warranties of Hollywood Media set forth in Article V above to be untrue or
incorrect in any respect.
          6.7 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article VI (as modified by the
Schedules hereto), none of the Purchaser nor any other Person makes any other
express or implied representation or warranty with respect to any of the
Purchaser or the Transaction, and the Purchaser disclaims any other
representations or warranties, whether made by the Purchaser or its respective
Affiliates, officers, directors, employees, agents or representatives.

16



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS
          7.1 Payment into Escrow for Negative EBITDA of the Companies; Working
Capital. On the Closing Date, Hollywood Media shall deposit into an escrow
account (the “Escrow Account”) $2,600,000 (the “Escrowed Funds”) to be held
pursuant to the Escrow Agreement. Hollywood Media shall cause the Companies to
have not less than $400,000 of cash on hand at the Closing. Any payments from
the Escrowed Funds to the Purchaser shall be considered an adjustment to the
Purchase Price.
          7.2 Reasonable Best Efforts. Subject to the terms and conditions of
this Agreement, each of the parties hereto shall cooperate with the other
parties and use (and shall cause their respective subsidiaries to use) their
respective reasonable best efforts to promptly obtain all approvals, consents,
registrations, permits, authorizations and other confirmations from any
Governmental Authority or third party necessary, proper or advisable to
consummate the Transaction.
          7.3 Guarantee. Following the Closing, Purchaser and Hollywood Media
shall jointly use their commercially reasonable good faith efforts to cause
Purchaser or one or more of Purchaser’s Affiliates to be substituted in all
respects for Hollywood Media in respect of all obligations of Hollywood Media
under the agreement listed on Schedule 7.3 (the “Assurance Agreement”).
Purchaser shall indemnify and hold harmless Hollywood Media and its Affiliates
from and against any and all losses incurred by Hollywood Media and its
Affiliates resulting from or arising out of or relating to the Assurance
Agreement. In consideration for and as an inducement to Hollywood Media to enter
into this Agreement, Mitchell Rubenstein and Laurie S. Silvers, jointly and
severally, hereby guarantee to Hollywood Media the full, complete, and timely
performance and payment of all amounts owing from time to time by Hollywood
Media under the Assurance Agreement, which guaranty is primary, absolute, and
unconditional. As a result of the substitution contemplated by the first
sentence of this Section 7.3, the indemnity obligation contemplated by the
second sentence of this Section 7.3, and/or the guaranty contemplated by the
third sentence of this Section 7.3, Hollywood Media and its Affiliates shall,
from and after the Closing, cease to have any obligations whatsoever arising
from or in connection with the Assurance Agreement, except for obligations, if
any, for which Hollywood Media or its Affiliates will be fully indemnified or
otherwise covered by a guaranty pursuant to the second and third sentences of
this Section 7.3.

17



--------------------------------------------------------------------------------



 



          7.4 Public Announcements. The initial press release with respect to
the execution of this Agreement shall be a joint press release to be reasonably
agreed upon by Purchaser and Hollywood Media. Thereafter, neither Hollywood
Media nor Purchaser shall issue or cause the publication of any press release or
other public announcement (to the extent not previously issued or made in
accordance with this Agreement) with respect to the Transaction without the
prior consent of the other party (which consent shall not be unreasonably
withheld or delayed), except as may be required by Law (including any disclosure
and public filings required under rules and regulations of the Securities and
Exchange Commission applicable to Hollywood Media), applicable fiduciary duties
or by any applicable listing agreement with a national securities exchange or
NASDAQ as determined in the good faith judgment of the party proposing to make
such release (in which case the party intending to make such release or public
announcement shall use its commercially reasonable efforts consistent with such
applicable Law to consult with the other party with respect to the timing and
content thereof).
          7.5 Preservation of Records. Hollywood Media and Purchaser agree that
each of them shall preserve and keep the records held by them or their
Affiliates relating to the respective businesses of the Companies for a period
of seven years from the Closing Date and shall make such records and personnel
available to the other as may be reasonably required by such party in connection
with, among other things, any insurance claims by, Legal Proceedings or tax
audits against or governmental investigations of Hollywood Media or Purchaser or
any of their Affiliates or in order to enable Hollywood Media or Purchaser to
comply with their respective obligations under this Agreement and each other
agreement, document or instrument contemplated hereby or thereby. In the event
Hollywood Media or Purchaser wishes to destroy such records after that time,
such party shall first give ninety (90) days prior written notice to the other
and such other party shall have the right at its option and expense, upon prior
written notice given to such party within such 90-day period, to take possession
of the records within one hundred eighty (180) days after the date of such
notice.
          7.6 Employment.
               (a) All of the employees of the Companies as of the Closing Date
(each a “Companies Employee”) shall be employed by the Companies immediately
following the Closing.
               (b) Purchaser and its Affiliates shall recognize the service of
each Companies Employee with any Company (or any of its predecessors) and its
Affiliates prior to the Closing Date as service with Purchaser and its
Affiliates under any employee benefit plans covering or otherwise benefiting
such employee after the Closing for purposes of eligibility and vesting but not
benefit accrual.
               (c) Purchaser and its Affiliates shall waive, or cause its
insurance carriers to waive, all limitations as to pre-existing and at-work
conditions, if any, with respect to participation and coverage requirements
applicable to Companies Employees under any welfare benefit plan (as defined in
Section 3(1) of ERISA) that is made available to the Companies Employees after
the Closing and provide credit to the Companies Employees for any co-payments,
deductibles and out-of-pocket expenses paid by such employees under the
applicable employee benefit plans during the portion of the relevant plan year
including the Closing Date.
               (d) Hollywood Media shall be responsible for providing the group
health plan continuation coverage pursuant to Section 4980B of the Code and
Sections 601 through 609 of ERISA for employees of the Companies and their
eligible dependents who incurred a “qualifying event” within the meaning of Code
Section 4980B(f)(3) at or prior to the Closing. From and after the Closing,
Purchaser and its Affiliates shall be responsible for providing the group health
plan continuation coverage pursuant to Section 4980B of the Code or Sections 601
through 609 of ERISA for Companies Employees and their eligible dependents who
incur a “qualifying event” (within the meaning of Code Section 4980B(f)(3))
after the Closing.

18



--------------------------------------------------------------------------------



 



               (e) Hollywood Media shall cause to be paid, all claims for health
care benefits covered by any of its health care plans which relate to claims
incurred by employees of the Companies or their dependents on or before the
Closing Date, regardless of when such claims may be filed. Purchaser and its
Affiliates shall cause to be paid, all claims which relate to health care claims
incurred by employees of the Companies or their dependents after the Closing
Date, but only to the extent covered under the terms and conditions of
Purchaser’s health care benefit plan which covers such employees.
          7.7 No Pledge. Purchaser shall not, from and after the Closing and
until the Maximum Additional Consideration is paid to Hollywood Media, create,
incur, assume, or suffer to exist, or permit any Person to create, incur,
assume, or suffer to exist, any Lien, upon or with respect to any of the assets
or properties of the Companies, now owned or hereafter acquired, except for
Permitted Exceptions.
          7.8 Services Agreement. Hollywood Media and the Companies shall enter
into a transition services agreement, in substantially the form as attached
hereto as Exhibit B (the “Services Agreement”).
          7.9 Notice of Business Combinations. Purchaser (and any Surviving
Corporation) shall use commercially reasonable efforts to provide Hollywood
Media with five day prior written notice of any Business Combination.
          7.10 Accounting Software. Hollywood Media shall use its commercially
reasonable efforts to cause the Companies to have the right to continue to use
Hollywood Media’s accounting software following the Closing.
          7.11 URL’s. Certain of the URLs used by Hollywood.com are registered
in the name of or owned by Hollywood Media or any of Hollywood Media’s
subsidiaries. Hollywood Media shall cause all of the URLs listed on
Schedule 7.11 to be owned by Hollywood.com as of the Closing and duly registered
in the name of Hollywood.com as soon as practicable thereafter and in no event
later than 60 days after the Closing.
          7.12 Intercompany Accounts Payable. On August 15, 2008, the
intercompany accounts payable from the Companies (and their predecessors) to
Hollywood Media and its subsidiaries were cancelled by Hollywood Media as a
contribution to the capital of the Companies. To the extent (if at all) any
intercompany accounts payable from the Companies and their predecessors were not
canceled by reason of the capital contribution described in the preceding
sentence, the Companies shall not be obligated to pay or discharge any
intercompany accounts payable or similar obligation payable by them to Hollywood
Media or any of its subsidiaries, which intercompany accounts payable or similar
obligations shall be treated as cancelled before the Closing.

19



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERMINATION OF REPRESENTATIONS AND
WARRANTIES; CONVERSION TO LLC; INDEMNIFICATION
          8.1 Termination of Representations and Warranties. The representations
and warranties in Article V and Article VI above shall survive the Closing and
expire on the date that is twelve (12) months after the Closing Date; provided
that the representations and warranties in Section 5.8 above shall survive the
Closing and expire on the date that is four years after the Closing Date. The
covenants and agreements of Hollywood Media and Purchaser contained in this
Agreement shall survive the Closing and remain in full force and effect until
sixty (60) days following the date by which such covenant or agreement is
required to be performed.
          8.2 Election to Convert Hollywood.com to LLC. Hollywood Media has
caused the assets of Hollywood.com, Inc., a California corporation, to be
transferred before the Closing Date, subject to the liabilities of such
corporation, to Hollywood.com. Such transfer (the “Conversion”) was effected
through: (i) the formation by Hollywood Media of Hollywood.com under the laws of
Delaware; and (ii) the merger of Hollywood.com, Inc., a California corporation,
into Hollywood.com as a statutory merger (with Hollywood.com being the survivor)
pursuant to the provisions of the corporate and limited liability company
statutes of California and Delaware, or such other procedure as may be mutually
agreed upon by counsel for Hollywood Media and the Purchaser. The Conversion was
treated by Hollywood Media and reflected on its Tax Returns as a liquidation of
Hollywood.com, Inc., a California corporation, for Federal Tax purposes before
the Closing, and any income or gain recognized by reason of such Tax treatment
shall be included in the Federal consolidated return of Hollywood Media. No
election has been made by Hollywood Media with respect to Hollywood.com under
Treas. Reg. §301.7701-3(c). The transfer of the Hollywood.com Membership
Interests at the Closing to Purchaser shall be treated by the parties for
Federal Tax purposes as a sale by Hollywood Media and as a purchase by Purchaser
of the assets of Hollywood.com.
          8.3 Indemnification.
               (a) Each party shall indemnify, hold harmless and reimburse the
other party and its Affiliates, officers, directors, employees and agents
(collectively, with respect to Purchaser, the “Purchaser Indemnified Parties”,
and with respect to Hollywood Media, the “Hollywood Media Indemnified Parties”)
from and against any losses Purchaser Indemnified Parties or Hollywood Media
Indemnified Parties, respectively, such shall suffer caused by the breach of a
representation, warranty or covenant under this Agreement by such party.
               (b) All of the representations and warranties in Article V and
Article VI above, except for the representations and warranties in Section 5.8
above, shall survive the Closing and continue in full force and effect for a
period of one year following the Closing. The representations and warranties in
Section 5.8 above shall survive the Closing and continue in full force and
effect for a period of four years following the Closing. Any claim for
indemnification pursuant to this Section 8.3 shall be made in writing within the
one-year period following the Closing (or within four years in respect to any
claim relating to Taxes).

20



--------------------------------------------------------------------------------



 



               (c) Purchaser Indemnified Parties shall not be entitled to
indemnification under this Section 8.3 unless and until the aggregate of
Hollywood Media’s indemnification obligations to the Purchaser Indemnified
Parties pursuant to this Section 8.3 exceeds $50,000, (the “Deductible”), in
which case Hollywood Media shall be liable for all indemnifiable claims in
excess of the Deductible, but in such event, the maximum total amount of
Hollywood Media’s obligations to the Purchaser Indemnified Parties pursuant to
this Section 8.3 shall be twenty-five percent (25%) of the Purchase Price that
has been paid to Hollywood Media.
ARTICLE IX
MISCELLANEOUS
          9.1 Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the Transaction shall be
shared equally by Purchaser and Hollywood Media.
          9.2 Tax Returns. All Tax Returns of the Companies or with respect to
their assets, for Tax periods of the Companies ending on or before the Closing
Date (including, without limitation, any Tax Return for a group of which either
of the Companies is or was a member) shall be timely filed by Hollywood Media,
and Hollywood Media shall pay all Taxes required to be shown thereon. With
respect to any Tax period of any Company which began on or before the Closing
Date and ending after the Closing Date (a “Straddle Period”), Hollywood Media
shall pay the Taxes for such period that are attributable to: (i) the portion of
such period ending on the Closing Date, as determined on the basis of an interim
closing of the books, with respect to the Companies; and (ii) all Taxes for any
such Straddle Period that are attributable to Hollywood Media and any of its
affiliates other than the Companies.
          9.3 Expenses. Except as otherwise provided in this Agreement, each of
Hollywood Media and Purchaser shall bear its own expenses incurred in connection
with the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the Transaction.
          9.4 Submission to Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial.
               (a) The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the Palm Beach County,
Florida over any dispute arising out of or relating to this Agreement or the
Transaction or any suit, action proceeding related thereto may be heard and
determined in such courts. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

21



--------------------------------------------------------------------------------



 



               (b) Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action or proceeding by the
delivery of a copy thereof in accordance with the provisions of Section 9.7
below.
               (c) Each of the parties hereto hereby irrevocably waives any and
all rights to trial by jury in any legal proceeding arising out of or related to
this Agreement.
          9.5 Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof. This Agreement can be amended, supplemented or changed,
and any provision hereof can be waived, only by written instrument making
specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
          9.6 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida applicable to contracts made
and performed in such State without giving effect to the choice of law
principles of such state that would require or permit the application of the
laws of another jurisdiction.
          9.7 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given: (i) when delivered personally by
hand (with written confirmation of receipt); (ii) when sent by facsimile (with
written confirmation of transmission); or (iii) one Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):

                  If to Hollywood Media, to:

Hollywood Media Corp.
2255 Glades Road, Suite 221A
Boca Raton, Florida 33431
Facsimile: (561) 998-2974
Attention: Melissa H. Orlen, Esq.

22



--------------------------------------------------------------------------------



 



                  With a copy (which shall not constitute notice) to:

Foley & Lardner LLP
100 North Tampa Street, Suite 2700
Tampa, Florida 33602
Facsimile: (813) 221-4210
Attention: Steven Vazquez, Esq.

If to Purchaser, to:

R&S Investments, LLC
c/o Mitchell Rubenstein
2255 Glades Road, Suite 221A
Boca Raton, Florida 33431
Facsimile: (561) 998-2974

With a required copy to:

Holland & Knight LLP
701 Brickell Avenue
Suite 3000
Miami, Florida 33131
Attention: Rodney H. Bell, Esq.
Facsimile Number: (305) 789-7799

          9.8 Successors; Assignment; Binding Effect.
               (a) This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns. Any
corporation or other entity succeeding to the interests of Hollywood Media shall
be treated as Hollywood Media hereunder.
               (b) This Agreement (including without limitation Article III
above) shall not be terminated by any Business Combination. In the event of any
Business Combination, the provisions of this Agreement (including without
limitation Article III above) shall be binding upon the Surviving Entity and the
Surviving Entity shall be treated as Purchaser hereunder.
               (c) In connection with any Business Combination, Purchaser will
cause the Surviving Entity unconditionally to assume all of the obligations of
Purchaser hereunder (including without limitation the obligations in Article III
above). Purchaser acknowledges and agrees that Hollywood Media will suffer
immediate and irreparable harm in the event that Purchaser fails to cause any
Surviving Entity in connection with any Business Combination to assume the
obligations of Purchaser hereunder (including without limitation the obligations
in Article III above) and that Hollywood Media shall be entitled to injunctive
relief enjoining such failure. No assignment of this Agreement or of any rights
or obligations hereunder may be made by either party, directly or indirectly (by
operation of law or otherwise) without the prior written consent of the other
party (except in connection with a Business Combination pursuant to which
Purchaser causes the Surviving Entity to assume the obligations of Purchaser
hereunder, including without limitation the obligations in Article III above),
and any such attempted assignment without the required consent shall be void. No
assignment of any obligations hereunder shall relieve the parties hereto of any
such obligations. Upon any such permitted assignment, the references in this
Agreement to Purchaser or Hollywood Media shall also apply to any such assignee
unless the context otherwise requires.

23



--------------------------------------------------------------------------------



 



               (d) Nothing in this Agreement, including without limitation
Section 7.6 above, shall create or be deemed to create any third party
beneficiary rights in any person or entity not a party to this Agreement except
as expressly stated herein.
               (e) Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.
          9.9 Counterparts. This Agreement may be executed in one or more
counterparts, which may be delivered via facsimile or pdf, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective authorized officers, as of the date first written
above.

            HOLLYWOOD MEDIA CORP.
      By:   /s/ Robert D. Epstein         Name:   Robert D. Epstein       
Title:   Chairman, Special Committee of Directors, on behalf of Special
Committee, as Authorized Representative of Hollywood Media Corp.        R&S
INVESTMENTS, LLC
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Managing Member   

25



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, Mitchell Rubenstein and Laurie S. Silvers have executed
this Agreement solely for purposes of their respective obligations under
Section 7.3 of this Agreement.

                  /s/ Mitchell Rubenstein       Mitchell Rubenstein             
      /s/ Laurie S. Silvers       Laurie S. Silvers           

26